                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

 JOHN BOLIN, GARY DOMKE, and
 MICHAEL PROCASKEY,
                                                    Case No. 16-13686
        Plaintiffs,                                 Honorable Laurie J. Michelson
                                                    Magistrate Judge Elizabeth A. Stafford
 v.

 GENERAL MOTORS, LLC, a foreign
 limited liability company,
 UAW-GM CENTER FOR HUMAN
 RESOURCES, a domestic nonprofit
 corporation, and INTERNATIONAL
 UNION, UNITED AUTOMOBILE,
 AEROSPACE AND AGRICULTURAL
 IMPLEMENT WORKERS OF AMERICA
 (UAW), a domestic nonprofit corporation,

        Defendants.


                          OPINION AND ORDER
            DENYING UAW’S MOTION FOR SUMMARY JUDGMENT [53]


       After beginning their General Motors’ careers working in automotive plants, Plaintiffs

were “Special Assigned” to more desirable positions at the UAW-GM Center for Human

Resources (“CHR”). Over ten years later, Plaintiffs were reassigned back to their home plants or

new ones. They say that this decision was made due to their age. So they filed this lawsuit pursuant

to federal and state age-discrimination laws.

       Prior to discovery on the merits, the UAW, International Union (“UAW”) seeks summary

judgment on the ground that Plaintiffs failed to exhaust the union’s internal remedies before filing

in federal court. (ECF No. 53.)

       Because the UAW has not established that such exhaustion is required in this

discrimination case, its motion for summary judgment will be DENIED.
                                                 I.

                                                A.

       GM and UAW created CHR as a joint program through their collective bargaining

agreement. (ECF No. 44, PageID.627.) CHR is a nonprofit corporation jointly funded by GM and

UAW that provides for the development, coordination, and administration of programs designed

to provide education and training to GM employees. (ECF No. 44, PageID.625, 627, 629–30.)

       Plaintiffs John Bolin, Gary Domke, and Michael Procaskey began working for GM in the

1970s. (ECF No. 44, PageID.626.) In the 1990s, they were all assigned to the CHR by the UAW

Vice President. (ECF No. 44, PageID.626, 633.)

       In February 2015, Plaintiffs were informed that their special assignments to CHR were

ending on March 1, 2015, after which they were to return to their home plant or retire. (ECF No. 44,

PageID.636.) Plaintiffs contend that this reassignment constitutes age discrimination in violation

of the ADEA and ELCRA. (ECF No. 44.)

                                                B.

       By virtue of their membership in the union, all three Plaintiffs are bound by the UAW

Constitution. Article 33 of the UAW Constitution provides an internal union appeals procedure for

all UAW members, including the right to appeal “any action, decision or penalty by . . . any

administrative arm of the International Union, including its National Departments and Bargaining

Councils.” (ECF No. 16-9, PageID.156)). The exhaustion of the internal appeals process under

Article 33 is mandatory for all UAW members:

       It shall be the duty of any individual or body, if aggrieved by any action, decision
       or penalty imposed, to exhaust fully the individual or body’s remedy and all appeals
       under this Constitution and the rules of this Union before going to a civil court or
       governmental agency for redress.

(ECF No. 16-9, PageID.161.)

                                                 2
       The UAW Constitution provides a specific appeals procedure for UAW members who

protest their removal from “Special Assigned” positions by one of the UAW’s national

departments, including the UAW’s GM Department. An appeal concerning “Special Assigned”

appointments or removals ordinarily concludes at the International Executive Board, but an appeal

which implicates violations of the UAW Ethical Practices Codes—such as allegations of

discrimination—are subject to additional appellate review by the Public Review Board (“PRB”).

(ECF No. 16-9, PageID.155)). The PRB is composed of members who are “impartial persons of

good public repute not working under the jurisdiction of the UAW or employed by the

International Union or any of its subordinate bodies.” (Id.)

                                                C.

       The UAW moves for summary judgment arguing that Plaintiffs were required to exhaust

the union constitution’s internal appeals process prior to filing their discrimination claims in

federal court.

                                                II.

       Summary judgment is proper “if the movant shows that there is no genuine dispute as to

any material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).

A fact is material only if it might affect the outcome of the case under the governing law. See

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 249 (1986). On a motion for summary judgment,

the court must view the evidence, and any reasonable inferences drawn from the evidence, in the

light most favorable to the non-moving party. See Matsushita Elec. Indus. Co. v. Zenith Radio

Corp., 475 U.S. 574, 587 (1986) (citations omitted); Redding v. St. Edward, 241 F.3d 530, 531

(6th Cir. 2001).




                                                 3
       When a party seeks summary judgment on a claim or defense for which it does bear the

burden of proof at trial, such as the affirmative defense of a failure to exhaust, the moving party’s

initial summary-judgment burden is greater: it “must lay out the elements of the claim, cite the

facts which it believes satisfies these elements, and demonstrate why the record is so one-sided as

to rule out the prospect of a finding in favor of the non-movant on the claim.” Hotel 71 Mezz

Lender LLC v. Nat'l Ret. Fund, 778 F.3d 593, 601 (7th Cir. 2015); accord Surles v. Andison, 678

F.3d 452, 455–56 (6th Cir. 2012) (“In cases where the party moving for summary judgment also

bears the burden of persuasion at trial, the party’s initial summary judgment burden is higher in

that it must show that the record contains evidence satisfying the burden of persuasion and that the

evidence is so powerful that no reasonable jury would be free to disbelieve it” (internal quotation

marks omitted)); Charles Alan Wright, et al., 10A Fed. Prac. & Proc. § 2727.1 (4th ed.).

                                                III.

        The UAW contends that summary judgment is appropriate because Plaintiffs failed to first

pursue their discrimination claims through the internal union appeal process, as required by the

UAW Constitution. Before delving into the UAW’s precise argument, some background on

exhaustion in the labor context is helpful.

       These exhaustion issues most often occur in cases arising under § 301 of the Labor-

Management Relations Act, 29 U.S.C. § 185, et seq. In these cases, employees sue their employers

for violating the collective-bargaining agreement and their union for breaching the duty of fair

representation in the handling of the employee’s grievance against the employer. See DelCostello

v. Int’l Bhd. of Teamsters, 462 U.S. 151, 164–65 (1983).

       In Republic Steel Corp. v. Maddox, the Supreme Court found that, before an employee can

bring a claim alleging a violation of a collective-bargaining agreement between his union and his



                                                 4
employer, that employee must first exhaust the grievance procedures established by the CBA. 379

U.S. 650 (1965). “The rule established by Republic Steel was [] intended to protect the integrity of

the collective-bargaining process and to further that aspect of national labor policy that encourages

private rather than judicial resolution of disputes arising over the interpretation and application of

collective-bargaining agreements.” Clayton v. Int’l Union, United Auto., Aerospace, & Agric.

Implement Workers of Am., 451 U.S. 679, 686–87 (1981).

       More than a decade later, the UAW sought to extend Republic Steel to require that

employees exhaust a union’s internal process prior to bringing a § 301 suit against the union.

Clayton, 451 U.S. at 692–96.

       The Supreme Court was reluctant. “The contractual procedures we required the employee

to exhaust in Republic Steel are significantly different from the procedures at issue here. In these

cases, the Court is asked to require exhaustion of internal union procedures. These procedures are

wholly a creation of the UAW Constitution. They were not bargained for by the employer and

union and are nowhere mentioned in the collective-bargaining agreement that Clayton seeks to

have judicially enforced.” Id. at 687 (emphasis in original).

       UAW argued that such an extension was still warranted because “[it] will enable unions to

regulate their internal affairs without undue judicial interference,” and “it will also promote the

broader goal of encouraging private resolution of disputes arising out of a collective-bargaining

agreement.” Id.

       The Court agreed, but only in part. “[T]he policy of deferring judicial consideration of

internal union matters does not extend to issues ‘in the public domain and beyond the internal

affairs of the union.’” Id. at 688 (quoting NLRB v. Marine Workers, 391 U.S. 418, 426, n. 8 (1968)).




                                                  5
And Clayton’s claim was based upon a breach of the union’s duty of fair representation which

“raises issues rooted in statutory policies extending far beyond internal union interests.” Id.

       But the Court found that the “aspect of national labor policy that encourages private rather

than judicial resolution of disputes arising over collective-bargaining agreements” did apply. Id.

And it agreed with UAW that “a requirement that aggrieved employees exhaust internal remedies

might lead to nonjudicial resolution of some contractual grievances.” Id. But the Court still

“decline[d] to impose a universal exhaustion requirement.” Id. at 689. Instead, it held that courts

have discretion to enforce the internal union procedures based upon whether those procedures

could provide complete relief to the employee. Id. If so, then “exhaustion would advance the

national labor policy of encouraging private resolution of contractual labor disputes.” Id. at 692.

But if not, “national labor policy would not be served by requiring exhaustion of internal

remedies.” Id. at 693.

       But this is not a § 301 case. Plaintiffs have not sued GM for violating any CBA and have

not asserted that UAW breached any duty of fair-representation. Instead, Plaintiffs claim that

UAW, and the other Defendants, in their capacity as employer, discriminated against them in

violation of state and federal law.

       To UAW’s credit, it acknowledges this, and concedes that “the exhaustion requirement has

not been frequently applied outside of the traditional duty of fair representation context.” (ECF

No. 53, PageID.906.) UAW argues that the Sixth Circuit “appears to have applied the exhaustion

requirement in the civil rights context” in Marlowe v. Fisher Body, 489 F.2d 1057 (6th Cir. 1973).

But that is not quite right. In Marlowe, the plaintiff brought Title VII claims against his employer

and union and also brought a § 301 fair-representation claim against the union. Id. at 1059. And

the court discussed the plaintiff’s possible requirement to exhaust union remedies only in the



                                                  6
context of the § 301 claim. Id. at 1065–1066. So this is not a case where the Sixth Circuit applied

exhaustion outside of the § 301 context and to discrimination claims more broadly. And while

UAW contends that the circuits appear to be split on whether to require exhaustion of internal

union remedies when an employee brings a Title VII claim as well as a § 301 claim, (ECF No. 53,

PageID.908), that again ignores that this is not a § 301 case. And UAW points to no case where

an employee has brought a civil-rights claim outside of § 301 and a court has required exhaustion

of a union’s internal remedies.

       The path to extending these exhaustion requirements beyond § 301 is not clear. Indeed, the

basis the Supreme Court used in Clayton for extending Republic Steel was § 301 collective-

bargaining-agreement-based cases. See Clayton, 451 U.S. at 687 (“Our analysis, then, focuses on

that aspect of national labor policy that encourages private rather than judicial resolution of

disputes arising over collective-bargaining agreements”) (emphasis added); Chapman v. United

Auto Workers Local 2005, 670 F.3d 677, 682–83 (6th Cir. 2012) (“[Clayton] focused on one strain

of national labor policy articulated in Republic Steel, the encouragement of ‘private rather than

judicial resolution of disputes arising over the interpretation and application of collective-

bargaining agreements.’” (emphasis added)). Again, Plaintiffs do not claim breach of any CBA.

       Recognizing the dearth of case law outside the § 301 context, UAW argues that the

rationale underlying § 301 cases likewise applies to claims brought under Title VII. And given the

ADEA’s similarity to Title VII, see Crawford v. Medina Gen. Hosp., 96 F.3d 830, 834 (6th Cir.

1996), the Court should find that these policy reasons compel the extension of Clayton to require

exhaustion in this case.

       Specifically, UAW points to hostile-work-environment cases where an employer is sued

pursuant to respondeat superior (i.e., where the supervisor is the harasser). In those cases, courts



                                                 7
have recognized an affirmative defense where the employer exercised reasonable care to prevent

and correct harassing behavior by adopting anti-discriminatory policies with internal complaint

procedures and the employee unreasonably failed to take advantage of those procedures. See, e.g.,

Faragher v. City of Bocca Raton, 524 U.S. 775, 807 (1998); Vance v. Ball State University, 570

U.S. 421, 424 (2013). This affirmative defense is based on two primary rationales: that the

“primary objective” of Title VII “is not to provide redress but to avoid harm;” and that “[t]he

requirement to show that the employee has failed in a coordinate duty to avoid or mitigate harm

reflects an equally obvious policy imported from the general theory of damages.” Id. at 806. UAW

argues that these policy rationales should likewise be applied to Plaintiffs’ ADEA claims such that

the employees should be required to adhere to the union’s exhaustion requirements.

       The Court disagrees. First, these Title VII cases deal specifically with hostile work

environments, not Title VII claims more broadly. Second, this defense is available only if the

supervisor’s harassment did not result in a tangible employment action. Vance, 570 U.S. at 424;

Faragher, 524 U.S. at 807. Indeed, this is consistent with the policy rationales —encouraging

employees to avoid or mitigate harm when such options are available and not punishing employers

when internal remedies were made available to prevent harm. Faragher, at 805–807. But this is

an age-discrimination claim—not a hostile work environment case. And, more significantly, a

tangible employment action was taken here—Plaintiffs were removed from their preferred

placements in the CHR. So the avoidance-of-harm rationale does not support a broad exhaustion

requirement here.

       Next, UAW argues that courts recognize a “general rule that a party seeking vindication of

his or her civil rights must first exhaust administrative remedies before bringing a claim to federal

court.” (ECF No. 53, PageID.909.) As support, it cites Goar v. Civiletti, 688 F.2d 27 (6th Cir.



                                                 8
1982), and Seidner v. Delair, No. 89-2153, 1990 WL 118698 (6th Cir. Aug. 15, 1990). But Goar

is a prisoner civil-rights case. And prisoners are required by statute to exhaust administrative

remedies. 42 U.S.C. § 1997e(a). In Seidner, plaintiff brought a § 301 case against his union, as

well as a related Title VII claim that his union refused to submit his grievance because of his

religious beliefs. Id. at *1. Notably, the Sixth Circuit affirmed the district court’s grant of summary

judgment on the fair representation claims based upon Seidner’s failure to exhaust his union’s

contractual and internal appeals processes. Id. But it affirmed the dismissal of the Title VII claims

based upon Seidner’s failure to exhaust administrative remedies under Title VII – and not because

he failed to exhaust under the union’s internal process. Id.; see also Cooper v. Wyeth Ayerst

Lederle, 106 F. Supp. 2d 479, 498 n. 12 (S.D.N.Y. 2000) (interpreting Seidner as dismissing the

Title-VII claims based solely upon a failure to exhaust the EEOC requirement, provided by

statute). So these cases do not establish a “general rule of exhaustion” for union members. Instead,

they seek to enforce administrative exhaustion when it is required by statute. And this does not

help UAW because the ADEA, like Title VII, requires administrative exhaustion through the

EEOC, 29 U.S.C. § 626(d), which would have allowed the UAW to try to resolve the

discrimination issue prior to litigation. Thus, the cases relied on by UAW do not suggest that civil-

rights claims require the exhaustion of a union’s internal appeals process.

       Further, the other policy basis Clayton identified for requiring exhaustion—allowing

unions to resolve internal union matters without judicial interference—also does not apply here.

And UAW does not appear to so argue. Plaintiffs are not seeking to enforce rights created by the

UAW Constitution. And they are suing entities other than the UAW. Plaintiffs allege that the

UAW, GM, and CHR were all joint employers and are all implicated in this action. So this case

does not solely concern an internal union issue. And courts have found that claims based upon



                                                  9
state or federal discrimination law extend beyond the internal affairs of the union. See, e.g., Lopez

v. Constr. & Bldg. Materials, Drivers, Helpers & Inside Emples. Union, Teamsters Local # 221,

No. 04-1028, 2006 U.S. Dist. LEXIS 1048, *22-23 (D. Minn. Jan. 13, 2006) (in a case that

“involve[d] an employee suing an employer—that happens to be a union—for alleged racial

discrimination under [a state statute] and 42 U.S.C. § 1981,” court found plaintiff’s “claims of

discrimination ‘are beyond the internal affairs of the union’ and therefore do not give rise to a

requirement to first exhaust internal union procedures.”); Scott v. Graphic Communs. Int’l Union,

Local 97-B, No. 02-00806, 2003 U.S. Dist. LEXIS 24985, *25-26 (M.D. Pa. Mar. 10, 2003)

(rejecting union’s argument that plaintiff’s failure to follow union’s internal complaint process

was fatal to his claim and distinguishing Clayton because “[plaintiff’s] complaint alleges

deprivation of rights secured by statutes of the United States and the Commonwealth of

Pennsylvania, not those of her union’s constitution.”)

       In sum, the Court does not read Clayton to compel exhaustion of internal union remedies

in a case alleging age discrimination under state and federal statutes against a union and other

alleged joint employers.1

                                                IV.

       Although UAW raises a number of arguments, none require the Plaintiffs to exhaust the

UAW constitution’s appeal process. Clayton and it progeny are based upon federal labor policy

that is inapplicable here. The claims do not appear to involve purely internal union matters. Title

VII’s harm-avoidance rationale in sexual harassment cases does not apply. And the “general rule



       1
         The Court also notes that, in the fact section of its summary judgment brief, UAW cites
cases in which employees challenging their removal from special-assigned positions went through
the UAW appeals process. (ECF No. 53, PageID.901–903; ECF No. 53-4; 53-5; 53-6.) UAW does
not incorporate these cases into its argument. And, in any event, they concern grievances pursuant
to UAW anti-discrimination policy, and not federal anti-discrimination law. (See id.)
                                                 10
of administrative exhaustion” cuts against UAW because the ADEA provides such administrative

remedies.

       Without an established legal basis to enforce the constitutional appeals process under the

somewhat unique facts of this case, the Court finds that UAW has not discharged its summary-

judgment burden of establishing that, as a matter of law, Plaintiffs were required to exhaust their

ADEA claims under the UAW constitution prior to filing in this court.2

       For the reasons stated, UAW’s motion for summary judgment (ECF No. 53) is DENIED.

       IT IS SO ORDERED.

                                      s/Laurie J. Michelson
                                      LAURIE J. MICHELSON
                                      UNITED STATES DISTRICT JUDGE

Date: January 13, 2019




                                      CERTIFICATE OF SERVICE

       The undersigned certifies that a copy of the foregoing document was served upon the
attorneys of record by electronic means on January 13, 2019.

                                                      s/William Barkholz
                                                      Case Manager to
                                                      Honorable Laurie J. Michelson




       2
         In its reply, UAW states that “Plaintiffs appear to concede that they were required to
exhaust the UAW’s internal appeals process” before coming to court. (ECF NO. 55, PageID.1067.)
The Court questions whether Plaintiffs would agree with this characterization. But exhaustion is
an affirmative defense. So UAW bears the burden of proof and has to meet its summary judgment
burden that Plaintiffs were required to exhaust even if Plaintiffs failed to respond to the argument.
                                                 11
